UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit

                      ___________________________

                             No. 96-60372
                      ___________________________


                         DESMOND EARL PHILLIPS,

                                                   Plaintiff-Appellant,

                                 VERSUS


                         STEVE PUCKETT, ET AL.,

                                                  Defendants-Appellees.

          ___________________________________________________

              Appeal from the United States District Court
                For the Northern District of Mississippi
                           Greenville Division
                             (4:96-CV-59-S-B)
          ____________________________________________________
                             December 6, 1996

Before WISDOM, DAVIS, and DUHE’, Circuit Judges.

Per Curiam:1


      Desmond Phillips appeals the district court’s sua sponte

dismissal under § 1915(d) of his § 1983 complaint filed pro se and

in forma pauperis alleging that following a prison disciplinary

hearing he was placed on close confinement where he has remained

for   approximately    three   years   without   annual   classification

reviews.     We VACATE and REMAND for further proceedings consistent


      1
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under limited circumstances set forth in Local Rule 47.5.4.
with this opinion.
                            I.

      We review the district court’s Section 1915(d) dismissal of

Phillips' complaint for abuse of discretion.         Graves v. Hampton, 1
F.3d 315, 317 (5th Cir. 1993). Section 1915(d) “authorizes federal

courts to dismiss a claim filed in forma pauperis ‘if satisfied

that the action is frivolous or malicious.’”         Neitzke v. Williams,

490 U.S. 319, 109 S. Ct. 1827 (1989)(citing 28 U.S.C. § 1915).

      Relying on Sandin v. Conner, 515 U.S. ___ , 132 L. Ed. 2d 418,

115 S. Ct. 2293 (1995), the district court dismissed Phillips’

complaint as frivolous.      In Sandin, the Supreme Court held that

thirty days disciplinary confinement did “not present the type of

atypical,   significant    deprivation      in    which   a     state   might

conceivably create a liberty interest." Sandin, 115 S. Ct. at 2300.

In contrast, Phillips’ allegation that he has been subject to

disciplinary confinement for three years without review arguably

presents an “atypical significant deprivation” that implicates a

liberty interest. Because the argument is not frivolous, we vacate

the   district   court’s   dismissal   of   the    suit   and    remand   for

reconsideration following further factual development.

      VACATED AND REMANDED.